DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites the limitation of modifying the surface of the plasma polymer layer in order to increase a nitrogen content at the surface and Claim 16 recites modification of the surface of the plasma polymer layer to increase nitrogen/carbon atomic percentage ratio at the surface. These limtitations are not supported by the specificastion. The specification shows that the changes in voltage used during the plasma process controls the nitrogen or nitrogen/carbon content on the surface of the formed layer. The higher voltage of 900 has an increase in nitrogen content compared to the other voltages used. The specification supports adjusting the voltage during the plasma process in order to improve or increase the nitrogen content or nitrogen/carbon percentage ratio on the surface of the layer but fails to provide support for modifying a formed plasma polymer layer in order to modify the nitrogen content or nitrogen/carbon atomic percentage as being claimed. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the heteroaromatic compound to have the chemical formula 1. Claim 4 which depends from claim 1 states the heteroaromatic compound can include porphyrin however porphyrin does not meet have the formula of claim 1 therefore it does not further limit the claim and includes materials that are outside of the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1,3, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelto et al. “Novel Polypyrrole-coated polylactide scaffolds enhance Adipose Stem Cell Proliferation and Early Osteogenic Differentiation” in view of Cruz et al. “Films obtained by plasma polymerization of pyrrole.”
As to claims 1 and 3, Pelto et al. discloses the use of an electrically conductive polymer, polypyrrole, for stem cell proliferation on polylactide scaffolds (see abstract). Pelto et al. discloses the polypyrrole was formed via chemical oxidative polymerization (see abstract, “Materials and Methods” page 883) using pyrrole. Pyrrole has the structure shown below 

    PNG
    media_image1.png
    158
    196
    media_image1.png
    Greyscale
where the R1-R4 represents C-H.
Pelto et al. fails to teach forming the layer using plasma as required by claim 1.
Cruz et al. discloses forming a film by plasma polymerization of pyrrole (see abstract). Cruz et al. states polypyrrole is usually formed via electrochemical and/or chemical oxidation and states that the plasma polymerization is an alternative method of forming a thin film of polypyrrole (see Introduction pg 119-120). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Pelto et al. to include forming the coating via plasma polymerization as taught by Cruz et al. One would have been motivated to do so since both are directed to forming polypyrrole while Cruz et al. teaches plasma polymerization as an alternative method to oxidation process and requires less reagents to form 
As to claim 3, the heteroaromatic compound is pyrrole. 
As to claim 7, Pelto discloses neural stem cells (see Introduction). 
As to claim 8, the pyrrole is turned into a vapor (see Pelto). 
As to claim 9, the substrate is polylactide which is a plastic. 
Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelto et al. “Novel Polypyrrole-coated polylactide scaffolds enhance Adipose Stem Cell Proliferation and Early Osteogenic Differentiation” in view of Cruz et al. “Films obtained by plasma polymerization of pyrrole” as applied to claim 1 above in view of Yokley et al. (US 8962097)
The teachings of Pelto et al. and Cruz et al. as applied to claim 1 are as stated above. 
Pelto et al. and Cruz et al. fails to teach treating the substrate with plasma to activate the substrate with a gas (argon, hydrogen, nitrogen, helium) or using specifically argon and hydrogen as required by claims 10 and 11.
Yokely et al. states prior to applying polymeric materials a substrate can be plasma cleaned and activated. Yokely et al. states the surface can be treated with helium, argon, nitrogen, neon, saline, hydrogen, etc. in the presence of a radiofrequency plasma to clean the surface and remove any organic contaminants and water as well as break bonds on the substrate surface making it easier to react with the precursor (see col. 2, lines 40-52). Yokely et al. states the coatings can be a polymerized pyrrole (see col. 12, lines 1-4).  Yokely et al. further teaches the substrate can be a thermoplastic. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Pelto et al. and Cruz et al. to include pretreating the substrate with the plasma as taught by Yokely et al. One would have been motivated to do so since both disclose application of polymerized pyrrole onto a substrate where Yokely et al. further teaches pretreating the substrate with a plasma in order to clean and . 
Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. Applicant argues the prior art of Pelto et al. “Novel Polypyrrole-coated polylactide scaffolds enhance Adipose Stem Cell Proliferation and Early Osteogenic Differentiation” failed to teach the chemical formula of amended claim 1, however the examiner disagrees. As shown in the rejection above Pelto et a. forms a polypyrrole but using pyrrole where pyrrole has a chemical structure 

    PNG
    media_image1.png
    158
    196
    media_image1.png
    Greyscale
where the R1-R4 has the formula C-R5 where R5 is hydrogen thereby meeting the limitation of the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715